DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

2.	Applicant cancelled claims 1-20 and added claims 21-40.  Thus, claims 21-40 are pending.

Specification
3.	The substitute abstract of the disclosure is accepted.


Claim Rejections - 35 USC § 112
4.	The previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn pursuant to Applicant’s March 15, 2021 Amendment and REMARKS.

Claim Rejections - 35 USC § 101
5.	The previous rejection under 35 U.S.C. 101 is withdrawn pursuant to Applicant’s March 15, 2021 Amendment and REMARKS.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Wadley, US 10,437,610.
Wadley discloses, e.g. Figs. 1-7 and related text, a system, e.g. 100, one or more processors, e.g. 112, one or more computer-readable media, e.g. col. 35, lines 33-47, claim 15, one or more memory devices, e.g. first/second devices 114, information, e.g. see 112, 130, 131, 164, sending information, e.g. via 128, 301, and one or more user devices, e.g. 162.
Wadley does not disclose the term a versioning data indicating a version of the data stored, nor a customer.  However, as understood, the multiple data sources, e.g. a social media website, comprise a versioning data indicating a version of the data stored, while a user disclosed by Wadley may be reasonably viewed as a customer.  These type of data sources has been common knowledge in the data transfer art associated with transaction devices.  To have provided such for Wadley would have been obvious to one of ordinary skill in the art.  The motivation for having done such would to have provided common knowledge transfer of data sources used in obtaining a transaction in a data transfer format.
	
8.	Further pertinent references of interest are noted on the attached PTO-892, e.g. US 9,992,192.

.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J RUDY whose telephone number is (571)272-6789.  The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Primary Examiner
Art Unit 3687
571-272-6789